Citation Nr: 0211162	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  95-09 586	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from May 1986 to October 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia.  In January 1998, the case was remanded for 
additional evidentiary development and adjudication.  
Subsequently, the claims folder was transferred to the 
Atlanta, Georgia Regional Office (RO) in April 1998.  In July 
1999, the case was again remanded for additional evidentiary 
development and adjudication.  The case has been returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  In a signed statement from the veteran, received in July 
2001, he indicated he wanted to withdraw the substantive 
appeal with regard to the issue of service connection for 
left ear hearing loss. 

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a bilateral 
knee disability has been developed.

3.  The right knee pain and effusion, and subluxing patella 
during service were acute.

4.  Continuity of a bilateral knee disability following 
service is not shown by medical evidence.

5.  The evidence does not show a presently diagnosed 
bilateral knee disability supported by clinical findings.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
entitlement to service connection for left ear hearing loss 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In its January 1998 decision, the Board found the claim for 
service connection for left ear hearing loss well grounded 
and remanded the claim to the RO for additional evidentiary 
development and adjudication.  In a signed statement from the 
veteran, received in July 2001, the veteran stated: "I do 
not wish to persue my claim for hearing loss to be rated as 
service connected."  

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issue of service 
connection for left ear hearing loss.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review an appeal of the issue of entitlement 
to service connection for left ear hearing loss and it is 
dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2001).

Knees

Factual background

Review of the service medical records shows that on April 26, 
1988, the veteran was seen for right knee pain, three days 
duration, attributable to playing ball.  The assessment was 
right knee pain.

A May 2, 1988, clinical record notes the veteran complained 
of pain and swelling.  The assessment was right knee effusion 
of unknown etiology.  A May 9, 1988, orthopedic consultation 
report notes the veteran complained of bilateral knee pain 
right greater than left.  There was no specific injury.  X-
rays were within normal limits and the synovial fluid was 
yellow and clear.  The assessment was right knee effusion 
chronic inflammatory change.  A May 9, 1988, report notes X-
rays were normal except for haziness suggestive of right 
joint fluid.  

A June 1988 laboratory report notes there were no crystals 
seen in right knee fluid.

An August 1988 clinical record notes an assessment of 
subluxable patella.  An August 1988 physical therapy 
consultation report notes an assessment of subluxing patella.

An August 1992 orthopedic consultation report notes the 
veteran complained of recurrent bilateral knee effusion that 
occurred with running.  The veteran reported only a single 
episode of effusion requiring arthrocentesis.  There were no 
reported problems with effusion, locking, or giving out over 
the previous year.  The assessment was normal knee 
examination.

The August 1992 report of medical history for separation 
indicates the veteran reported he had a trick or locked knee.  
The physician's comments note the veteran was running every 
day and that both knees would swell and "pop a lot."  There 
was no redness.  The report of medical examination, dated in 
August 1992 for separation, notes the clinical evaluation of 
the lower extremities was normal.

The veteran was afforded a VA examination in February 1993.  
On physical evaluation of the lower extremities, the gait was 
normal.  There were no diseases or injuries, or functional 
effects of the musculoskeletal system.  The diagnosis was 
knees occasional pain normal examination.  A February 1993 
report of X-rays of the knees notes an impression of normal 
knees.

An April 1994 VA medical certificate notes the veteran 
complained to a nurse of bilateral knee pain that started two 
weeks earlier.  The veteran indicated to a physician that 
since the end of his military service he had swelling of both 
knees.  The diagnostic impression was old knee injury.  An 
April 1994 VA X-ray report notes an impression of 
questionable patellar lipping without progression.

An August 1996 statement from a private orthopedic physician 
notes the veteran walked with a normal gait.  Examination of 
the knees revealed good range of motion.  

On the occasion of an August 1998 VA examination, the veteran 
complained of parapatellar pain.  The knees were completely 
normal with no evidence of chondromalacia of the patella and 
no ligamentous instability.  There was full range of motion 
and no swelling.  The impression was history of bilateral 
knee pain.  The examiner commented that the knees were 
completely normal and the veteran's complaints were not 
supported by objective criteria.  

The report of a VA examination, dated in December 2000, notes 
the veteran claimed he developed bilateral knee pain during 
service.  He denied ever being given any specific diagnosis 
or having an injury to the knees.  The veteran claimed of 
intermittent bilateral knee pain two to three times per 
month.  There was no pain on motion and no limitation on 
examination.  There was good stability.  X-rays of the knees 
revealed an unremarkable study.  The diagnosis was chronic 
bilateral knee strain with normal clinical and radiographic 
findings on examination.

An August 2001 private MRI [magnetic resonance imaging] of 
the left knee notes an impression of negative MRI of the left 
knee.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  The VCAA is liberalizing and is 
therefore applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
statement of the case, and the subsequent supplemental 
statements of the case.  The statement of the case and the 
supplemental statements of the case provided the veteran with 
a summary of the evidence in the record used for the 
determinations.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  The January 
1998 Board remand advised the veteran that he would be 
requested to identify all sources of medical treatment for 
his claimed knee disability.  A January 1998 VA letter to the 
veteran asked him to identify providers of treatment.  The 
veteran was again asked to identify providers of treatment in 
August 1999 and September 2000 VA letters.  These letters 
noted that the RO would attempt to obtain identified medical 
evidence identified by the veteran or he could submit the 
evidence himself.  The May 2002 supplemental statement of the 
case advised the veteran of the VCAA.  Private medical 
records have been submitted by the veteran.  In a statement 
from the veteran, received in July 2001, the veteran 
indicated that VA had all the information necessary to make a 
decision on the appeal.  Neither the veteran nor his 
representative has identified additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  The veteran has received VA 
examinations.  Accordingly, the facts relevant to this claim 
has been properly developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The service medical records show that the veteran had an 
episode of knee pain and effusion in April and May 1988, and 
a subluxing patella in August 1988.  There were no further 
complaints related to the knees shown in the service medical 
records.  At an August 1992 orthopedic consultation, it was 
noted that the veteran had not had problems with effusion, 
locking, or giving out during the previous year.  The report 
notes a normal examination of the knees.  While the veteran 
did complain of knee swelling and popping on the August 1992 
report of medical history, the report of medical examination 
notes the lower extremities were normal.  Since there were no 
findings of a knee abnormality at the time of discharge from 
service, the knee pain and effusion, and subluxing patella 
during service were acute.  38 C.F.R. § 3.303(a), (b) (2001). 

The report of a February 1993 VA examination only notes that 
the veteran had a complaint related to his back.  He did not 
complain about his knees.  The examination report indicates a 
normal examination of the knees.  It was not until April 1994 
that the veteran complained about his knees.  An April 1994 
VA medical certificate notes the veteran complained to a 
nurse that his pain had started two weeks earlier.  He later 
complained to a physician that he had swelling of the knees 
since the end of his service.  There were no specific 
findings in this medical record related to the knees and X-
rays were normal.  The assessment was old knee injury.  While 
the veteran complained that he had knee swelling since 
service, the February 1993 VA examination report notes the 
knees were normal.  Therefore, there is no continuity of knee 
swelling following service as claimed by the veteran.  

An August 1996 statement from a private orthopedic physician 
does not note any complaint or abnormality of the knees.  An 
August 1998 VA examination report notes the knees were normal 
and the veteran's complaints were not supported by objective 
criteria.  The report of the December 2000 VA examination 
notes the veteran claimed he developed knee pain during 
service and had intermittent knee pain.  The diagnosis was 
chronic bilateral knee strain but with normal clinical and 
radiographic findings.  The veteran was never diagnosed with 
a knee strain during service despite receiving orthopedic 
consultations.  Additionally, the December 2000 VA examiner 
did not specifically relate the knee complaints to service.  
Therefore, the veteran had only intermittent complaints 
related to the knees following service.  However, there is no 
continuity of a knee disorder during the years following 
service and the chronic knee strain is not related by the 
medical evidence to service.  38 C.F.R. § 3.303(b), (d) 
(2001). 

As noted, the veteran has had intermittent complaints of pain 
and swelling of his knees following service.  However, the 
February 1993 VA examination report notes the knees were 
normal.  The August 1998 VA examination report notes the 
knees were completely normal and the veteran's complaints 
were not supported by objective criteria.  These records do 
not identify any knee disability to account for the veteran's 
complaints.  An August 2001 private MRI report notes a 
negative MRI of the left knee.

The April 1994 VA medical certificate only notes an old knee 
injury.  It does not specify the injury or provide clinical 
findings to related to the knees, and X-rays were normal.  
Furthermore, the December 2000 VA examination report notes 
chronic bilateral knee strain but indicates there were normal 
clinical and radiographic findings on examination.  These 
records essentially do not identify a knee disorder since 
subjective complaints such as pain without a diagnosed 
disorder or clinical findings do not constitute a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Despite three VA examinations, no specific knee disability 
has been identified.  In the absence of a presently diagnosed 
bilateral knee disability, there is no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The knee pain and effusion, and subluxing patella during 
service were acute.  There is no continuity of a knee 
disorder following service and no knee disability supported 
by clinical findings has been identified.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



ORDER

The appeal for entitlement to service connection for left ear 
hearing loss is dismissed.

Entitlement to service connection for a bilateral knee 
disability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

